department of thetreasury internal_revenue_service washington d c date apr 9g lulk dollar_figure contact person act 1d number telephone number tibi b employer_identification_number legend d i a u o n dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with a proposed joint_venture for the operation of a neonatal intensive care unit a is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 a operates general acute care hospitals and other health services and facilities on and off the campus of c including a medical center based infant intensive care unit that is classified as a level iii neonatal intensive care unit a’s facilities are staffed by the faculties residents interns and students of c as well as community based health care providers you have stated that in conjunction with its neonatal intensive care operations a has developed clinical protocols and methods of training clinical personnel that enhance the level of care at this facility b is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 it owns and operates a general acute care hospital including a level il neonatal nursery you have stated that neonatal nurseries are rated at levels il or ii depending on the intensity of care which they are equipped and licensed to provide with level iii providing the most intensive level of care you have stated that neonatal patients of b requiring a more intensive level of care than that provided at b’s nursery must be transported to other facilities outside the community including a’s level iii facility therefore b desires to utilize a joint enterprise with a to operate b’s existing nursery while developing a new neonatal facility offering level iii intensive care services at b a and b believe this will avoid the potential jeopardy to health and other disadvantages inherent in transferring infants needing such services to other facilities outside the community served by b you have stated that neonatal services are highly specialized and costly necessitating certain minimum patient volumes to sustain the level of resources including facilities institutional expertise and a network of professionals with expertise in level iii care that are required to maintain quality of care in level ill facilities you believe participation by a and b is critical to the operation of the new facility planned for b b’s participation is essential because a alone does not have the resources including the facilities for a level iii facility in b’s community such as it operates in its own community a’s participation is essential because b does not have the resources _ including level iii expertise appropriate professional relationships and funding necessary to expand its existing nursery to a level ii facility you have stated that the goals of the parties for the operation of the new level iii facility are to provide residents of b’s community with access to high-quality children’s health to achieve the patient volumes necessary to sustain the cost- effective provision of all appropriate levels of neonatal intensive care at the highest quality level to decrease the need for out of area transport of critically ill newborns and to facilitate transfers back to the community to decrease the physical and emotional stress on patients and families and to increase patient and family satisfaction with respect to the care of newborns requiring intensive care to increase the availability of trained physicians and other health care professionals in the community to improve the efficiency and effectiveness of neonatal therapies through the greater number of patients treated to enhance clinical research opportunities with respect to neonatal care and to enhance educational opportunities for medical professionals with respect to neonatal care you have stated that a and b formed a limited_liability_company to operate the existing nursery at b and the new level ill facility the limited_liability_company will act as the manager of the level ill facility the operating_agreement provides that a and b will contribute equally to the initial capital requirements of the facility and any revenue generated by the facility and distributed to a and b will be used in furtherance of their exempt purposes you have stated that the governance of the limited_liability_company will be implemented at the following levels through a and b as the members of the limited_liability_company through delegation by a and b to a governing board_of certain operating decisions subject_to oversight by a and b and through delegation by a and b of certain operating decisions to a manager subject_to oversight by a and b you have stated that the unanimous approval of a and b is required for any amendment of the operating_agreement or the articles of organization and certain major transactions including mergers additional capital calls dissolution sale and admission of new members the governing board_of the limited_liability_company will be composed of seven individuals three appointed by a and three appointed by b and one non-voting member who will be the medical director of the facility the governing board has responsibility for the direction of the limited_liability_company and its operations including developing and approving the annual capital and operating budgets approval of rates and charges and establishment of performance standards you have stated that a will be the managing member of the facility responsible for day-to-day operation and management including developing clinical policies and protocols in consultation with the medical staff of b providing consultation and support to ensure compliance with state law managed care contracting billing and staffing you have stated that the limited_liability_company will be responsible for the day-to- day operations of the neonatal intensive care unit including arranging for the provision of professional medical services provided in the facility arranging for the services of the clinical director and nurse manager advising and assisting b’s medical staff regarding the credentialing of physicians and allied health professionals and formulating strategic plans for the facility you have stated that b will provide a facility setting for the neonatal intensive care unit including space support services nonphysician employees supplies medical records maintenance and billing and collection in exchange for reimbursement of its costs you have stated that these services will be provided in the same manner and to the same extent as they are provided to b’s other departments you have stated that b will pay to the limited_liability_company all of the revenues it receives with respect to the operations of the facility out of which the limited_liability_company will pay all expenses related to the operation of the facility as part of such expenses in exchange for acting as the limited_liability company’s managing member a is entitled to reasonable_compensation as determined by the parties which will be limited to a’s actual costs related to its provision of services as managing member the net profits will then be distributed to a and b as members of the limited_liability_company if expenses exceed revenues the limited_liability_company and its members will bear such losses you have stated that the limited_liability_company can be dissolved for the following reasons expiration of the term of the operating_agreement approval of the members disposition of the assets failure of the members to successfully renegotiate the agreement if plans to increase the quality and level of services are not implemented if mutually agreed upon performance standards are not achieved and modifications are not agreed upon or there is a change in law that adversely affects a member with respect to its participation as such you have requested the following rulings in connection with the reorganization described above participation in the limited_liability_company will not adversely affect the status of a or b as organizations described in sec_501 of the code nor affect their public charity status under sec_509 all payments received by a and b from the limited_liability_company for goods property services or personnel provided in connection with the operation of the neonatal intensive care unit and a’s and b’s distributive shares of the income or loss of the limited_liability_company in connection with its operation of the neonatal intensive care unit will constitute income from a trade_or_business that is substantially related to the tax-exempt purposes of a and b within the meaning of sec_513 and therefore will not be subject_to the tax on unrelated_business_income under sec_511 sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_1_501_c_3_-1 of the regulations states that an organization exempt under sec_501 of the code may operate a trade_or_business as a substantial part of its activities if the operation of the trade_or_business is in furtherance of the organization’s exempt purposes revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_98_15 1998_1_cb_718 in situation approved the formation of a limited_liability_company by an exempt hospital even where the other member was not an exempt_organization in that case the hospital’s principal activity continued to be the provision of health care the hospital controlled the limited_liability_company and the limited_liability_company was used to further the exempt charitable purposes of the hospital and the hospital sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 requires unrelated_business_income attributable to debt-financed_property to be included within the calculation of an organization’s unrelated_business_taxable_income the exempt purposes of both a and b will be furthered by establishing the level iii b’s participation will permit it to improve and expand neonatal intensive care unit at b the level of hospital care offered to its infant patients a’s participation will permit it to use the sophisticated skills of its neonatal specialists to reach more patients improve neonatal techniques and therapies provide additional clinical research opportunities ‘200327067 and create an additional venue for clinical education programs accordingly because the joint_venture enables the parties to continue to promote health in a charitable manner and contributes importantly to the accomplishment of each organization’s exempt purposes any income received by a or b as members of the limited_liability_company that operates the neonatal intensive care unit will not constitute income from an unrelated_trade_or_business within the meaning of sec_513 all patients in the neonatal intensive care unit will be patients of b b provides equipment space support services the services of non-physician employees supplies medical records maintenance billing and collection in relation to the neonatal intensive care unit patients in the same manner and to the same extent as for its other patients none of these services constitutes the provision of administrative services to the limited_liability_company for example the billing and collection activity relates solely to billing the neonatal intensive care unit’s patients not to the provision of financial or accounting services to the limited_liability_company similarly any payment to b for the services of its specialized medical and nursing personnel to effectuate the clinical operations of the neonatal intensive care unit will not be income from the conduct of an unrelated_trade_or_business because such income will be derived from activities that constitute the provision of patient care rather than ordinary administrative services the participation in the limited_liability_company described herein will not adversely affect the tax exempt status of a or b under sec_501 of the code as they will continue to conduct the activities that form the basis for their exemption from federal_income_tax in addition a and b will not adversely affect their nonprivate foundation status as the basis for their classification as nonprivate foundations under sec_509 will not change their participation in the limited_liability_company to operate the neonatal intensive care facility will not result in the receipt by the above entities of unrelated_business_income under sec_511 through of the code because these activities will be substantially related to the accomplishment of their exempt purposes accordingly based on all the facts and circumstances described above we rule participation in the limited_liability_company will not adversely affect the status of a or b as organizations described in sec_501 of the code nor affect their public charity status under sec_509 all payments received by a and b from the limited_liability_company for goods property services or personnel provided in connection with the operation of the neonatal intensive care unit and a’s and b’s distributive shares of the income or loss of the limited_liability_company in connection with its operation of the neonatal intensive is substantially related to the tax-exempt purposes of a and b within the meaning of constitute income from or business that trade care unit will a sec_513 and therefore will not be subject_to the tax on unrelated_business_income under sec_511 these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of these rulings in your permanent records sincerely signed marvin friedland marvin friedlander manager exempt_organizations technical group
